Citation Nr: 9907324	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-42 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an increased (compensable) rating for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1942 to 
November 1945.  In a January 1946 rating decision, service 
connection for pes planus was granted and a noncompensable 
rating was assigned.  This appeal arises from a February 1993 
rating decision of the St. Petersburg Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied, in 
pertinent part, service connection for hypertension, an 
increased rating for dermatophytosis of the hands and feet, 
and compensable ratings for malaria and pes planus.  The 
veteran perfected his appeal with respect to these issues.  
In February 1994, he testified at a personal hearing at the 
RO.  In a February 1994 decision, the hearing officer 
confirmed the denials.  In March 1994, a supplemental 
statement of the case was issued.  In December 1995, the 
veteran informed the RO that he was now living in San Diego 
and jurisdiction of his claims file was transferred to the 
San Diego RO.  

In February 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the RO in order to afford the veteran a 
personal hearing before a traveling Member of the Board at 
the RO.  In October 1998, the veteran appeared and testified 
at a Travel Board hearing that was conducted by C.W. 
Symanski, who is the member of the Board responsible for 
making a determination in this case.  At that hearing, the 
veteran withdrew from appellate consideration two other 
issues that were certified on appeal, entitlement to an 
increased rating for dermatophytosis of the hands and feet, 
and a compensable rating for malaria.  38 C.F.R. § 20.204 
(1998).  The veteran's representative has also raised the 
additional issue of service connection for a disability 
involving the eyes.  As this issue has not been developed or 
certified for appeal, and as it is not inextricably 
intertwined with the issues currently on appeal, it is 
referred back to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1. The veteran's claim that his hypertension was incurred in 
service was not accompanied by any medical evidence to 
support that allegation.

2. The claim for service connection for hypertension is not 
plausible.

3. All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
has been obtained by the RO.

4. The veteran's pes planus is asymptomatic and is productive 
of no more than mild symptoms.


CONCLUSIONS OF LAW

1. The claim of service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for a compensable rating for pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4 §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records do not show any 
complaints, clinical findings, or diagnosis of hypertension.  
An enlistment physical examination in May 1942 and a 
separation physical examination in November 1945 showed his 
blood pressure readings were 136/82 and 120/82, respectively.

In March 1946, correspondence from the veteran's private 
physician dated in February 1946 was received, indicating 
that on examination in January 1946 his blood pressure 
reading was 110/70.

On VA examination in January 1948, the veteran reported 
receiving no medical treatment for his flat feet since 
discharge from service.  His blood pressure reading was 
124/80.  Weak foot, bilaterally was diagnosed.  The examiner 
noted that the veteran should obtain some relief with arch 
supports.  

In August 1948, service medical records were received, 
showing on physical examination in August 1943 his blood 
pressure reading was 124/80.

VA examination reports in January and June 1955 show that the 
veteran was examined for his service-connected 
dermatophytosis disorder, rather than his service-connected 
pes planus.  No complaints were elicited from him regarding 
flat feet.  In January 1955, his blood pressure reading was 
118/80.  In June 1955, his blood pressure reading was 130/80.

In February 1993, the veteran was scheduled for VA 
examinations of the feet, skin, and systemic conditions but 
failed to report.

On VA examination of the feet in April 1993, the veteran 
complained of pain in the left ankle, swelling of the ankle, 
and stiffness of the left ankle.  On examination, he had weak 
dorsalis pedis artery pulsation due to edema bilaterally.  He 
was able to rise up on his toes and heels but not too long on 
his heels.  He was able to squat a certain degree.  He was 
fairly developed.  It was noted he was afebrile, conscious, 
coherent, relevant, cooperative, ambulatory, and in no acute 
distress.  Range of motion was normal in both feet.  No 
deformity was noted.  The gait was normal.  There were no 
skin or vascular changes noted.  His blood pressure reading 
was 140/74.  The diagnoses included "hypertension by history 
treated with medications."

On VA systemic examination in April 1993, the veteran's 
complaints included high blood pressure.  His blood pressure 
reading was 148/90.  The diagnoses included vascular 
hypertension.  

At a February 1994 hearing at the RO before a hearing 
officer, the veteran testified that sometimes his feet cause 
him pain to include the ankles.  He testified that he was not 
wearing inserts or arch supports for his feet and has not 
received recent treatment for his feet.  He also testified 
that he became aware of his hypertension problem in 1989 and 
is currently taking blood pressure pills.

On VA examination of the feet in May 1997, the veteran 
complained of pain in the soles of his feet when walking for 
about a mile.  He reported that he was not taking medication 
for his feet.  On examination of the feet, it was reported 
that he was wearing no padding in his shoes.  The transverse 
and longitudinal arches of both feet were low, but there was 
no frank pes planus.  The examiner noted that standing, 
supination, pronation, rising on toes and heel were not 
painful and he was walking without the help of any support.  
There was no antalgic gait.  There were no secondary skin or 
vascular changes noted.  X-rays of both feet revealed diffuse 
bony demineralization compatible with the veteran's age and 
productive changes of the dorsum of the right talonavicular 
joint.  The arches were low but not flat on non-weight 
bearing views.  His feet were otherwise unremarkable.  The 
diagnosis was "low arches of both feet, no frank pes 
planus."

On VA systemic examination in May 1997, the veteran's blood 
pressure reading was 130/80.

At a hearing before a Member of the Board at the RO in 
October 1998, the veteran described his current foot 
problems.  He testified that when he walks on a flat level, 
he limps on one foot or the other and has to be particularly 
careful when going up and down stairs.  He testified that he 
sharp pains in the ankles.  He stated that he was not using 
arch supports but consults Dr. Scholl products found in the 
drugstore.  Since his last VA examination, he reported that 
he has not received any treatment for his feet.  He also 
testified that he never noticed his high blood pressure until 
he became aware of it in the 1940's or 1950's.  He stated 
that hypertension was not diagnosed in service but that his 
discharge examination should have noted his blood pressure 
reading was 220/110 rather than 120/70.  He later clarified 
that the 220/110 reading was in the late 1970's and was taken 
at a VA facility.  He testified that he was currently taking 
medication for hypertension and that it was his belief that 
the hypertension was caused by the salt tablets he took while 
in service.  

II.  Analysis

Service Connection

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  For certain 
chronic diseases such as hypertension, service connection may 
be granted on a presumptive basis when such disease is 
manifested to a degree of 10 percent within 1 year from date 
of termination of such service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of VA shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the veteran's hypertension claim is not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
1 Vet. App. at 81.  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King, 5 Vet. App. at 21.  This 
exception applies to the veteran's lay assertions of an 
etiological link between current disability and events that 
transpired during service, because lay persons (i.e., persons 
without medical training or expertise) are not competent to 
offer opinions concerning medical causation.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the veteran contends that his hypertension was 
initially manifested during service.  His service medical 
records fail to show any complaints, clinical findings, or 
diagnosis of hypertension.  His blood pressure readings were 
normal on both the enlistment and separation physical 
examinations.  Correspondence from a private physicians 
indicated his blood pressure reading was 110/70 in 
March 1946.  VA examinations showed his blood pressure 
reading was 124/80 in January 1948,  118/80 in January 1955, 
and 130/80 in June 1955.  The first postservice diagnosis of 
hypertension was made on VA examination in April 1993, more 
than 48 years following service.  The veteran has not 
submitted any medical evidence to show that his hypertension 
was first manifested during service or the first postservice 
year.  

In sum, the postservice medical records do not relate back 
the veteran's current hypertension to service or the first 
postservice year.  In order to establish a well-grounded 
claim, the veteran must show that his hypertension was 
incurred in service or manifested to a compensable degree in 
the presumptive period following service.  The veteran 
maintains that his hypertension was first manifested in 
service; however, he has not submitted any medical evidence 
to support his claim, and he is not medically qualified to 
make that determination.  Similarly, while he may believe 
that salt tablets ingested in service caused hypertension, as 
a lay person he does not have the qualifications to make that 
assessment.  See Moray, Grottveit, and Espiritu, supra.  
Therefore, what is lacking in establishing a well grounded 
claim is competent medical evidence showing a current 
disability that is related to service or a chronic disease 
manifested in the first postservice year.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) as the evidence submitted does not cross the 
threshold of mere allegation.  Thus, the instant claim is not 
well grounded as it lacks plausibility and must therefore be 
denied.  

Increased Rating

The Board finds his claim for increased compensation benefits 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further development is required to comply with the 
duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 which require that each disability be viewed 
in relation to its entire recorded history, that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition, and that each disability be considered 
from the point of view of the veteran working or seeking 
work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

A noncompensable rating will be assigned for mild flat foot, 
where there are symptoms that are relieved by a built-up shoe 
or arch support.  Moderate acquired flat feet with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, warrants a 10 percent evaluation.  
Severe bilateral acquired flat feet with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, warrants a 30 percent 
evaluation.  Pronounced bilateral acquired flat feet with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

By rating action of January 1946, service connection was 
granted for pes planus and a noncompensable evaluation was 
assigned, effective from November 1945.  The veteran contends 
that his pes planus is severe enough to warrant a compensable 
rating.  His bilateral flat feet are currently rated as zero 
percent disabling under Diagnostic Code 5276.  In order for 
the veteran to meet the criteria for a 10 percent evaluation 
under Code 5276, the medical evidence of record must show 
that he had moderate flat feet with weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  On VA examination 
in April 1993, the clinical evidence did not show flat feet 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.  On the most recent VA examination in 1997, the 
veteran was found to have low arches but the examiner 
remarked that there was no evidence of flat feet.  The 
veteran also testified at his October 1998 hearing that he 
was not using arch supports.  Consequently, absent symptoms 
indicating that the weight-bearing line was over or medial to 
the great toe, or that there was inward bowing of the tendo 
achillis, the criteria for a 10 percent evaluation under 
Diagnostic Code 5276 have not been met.  

The Board has also reviewed the considerations set forth in 
38 C.F.R. §§ 4.40 and 4.45 but the competent medical evidence 
does not show additional pathology, weakness or painful 
motion involving either foot so as to warrant a compensable 
disability evaluation.  The Board acknowledges that while the 
veteran has reported his feet are productive of pain, it has 
not been shown to result in such disabling pain productive of 
functional impairment to warrant consideration of assignment 
of a compensable rating under the criteria of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca.  

For the reasons enunciated above, the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for an increased 
(compensable) evaluation for pes planus must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.

Entitlement to an increased (compensable) rating for pes 
planus is denied.


		
	C.W. SYMANSKI 
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


